Citation Nr: 0926755	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
status post excision of Dupuytren's contracture of the right 
hand.


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, FL Regional Office. 


FINDINGS OF FACT

1.  The Veteran suffers from residual contraction of his 
middle, ring and little fingers post Dupuytren's contracture 
surgery on his right hand.

2.  The disorder has resulted in ankylosis of the Veteran's 
middle, ring, and little fingers on his minor hand.

CONCLUSION OF LAW

The criteria for a thirty percent rating for status post 
excision of Dupuytren's contracture of the right hand have 
not been met.  38 U.S.C.A. §§ 1151, 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5299-5222 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case of an 
application for benefits under 38 U.S.C.A. § 1151, the Board 
reviewed the Veteran's compensation and pension examination 
(VA exam) of July 2008 as well as the rest of his claims 
file.  The Board notes that the Veteran underwent surgery for 
Dupuytren's contracture of the right little finger in 
December 2006, after which time he developed the 
complications leading to this appeal.  The Veteran filed the 
claim at issue here under 38 U.S.C.A. § 1151 in January 2008.  
His condition was rated as 20 percent disabling in a July 
2008 rating decision.

The Veteran's status post-surgery was evaluated under 38 
C.F.R. § 4.71a, DC 5299-5222 (2008).  When a particular 
disability is not listed among the diagnostic codes, a code 
ending in "99" is used; the first two numbers are selected 
from the portion of the schedule most approximating a 
veteran's symptoms.  38 C.F.R. § 4.27 (2008).  As status post 
Dupuytren's surgery is not listed in the schedule, code 5299 
is applied to allow for rating the disability with other 
wrist and hand disabilities of the musculoskeletal system.  
Further, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  In this case, 
Diagnostic Code 5299 refers to general wrist and hand 
musculoskeletal ratings while the more specific Diagnostic 
Code 5222 refers to favorable ankylosis of three digits of 
one hand.  

A guide codified prior to Diagnostic Codes 5216-30 is 
instructive on whether to apply ratings for favorable or 
unfavorable ankylosis.  That guide provides:

(3) Evaluation of ankylosis of the index, long, 
ring, and little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate 
as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a 
gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis

Based on the foregoing, there are two different Diagnostic 
Codes that could be applied, depending on whether the 
Veteran's ankylosis is unfavorable or favorable.  If it is 
unfavorable, then Diagnostic Code 5218 is applied.  DC 5218 
provides that when the long, ring, and little fingers of the 
major hand are unfavorably ankylosed, a 30 percent rating is 
warranted, while if the ankylosis affects the minor hand, 
then a 20 percent rating is applied.  If the ankylosis is 
found to be favorable, then Diagnostic Code 5222 is applied.  
DC 5222 provides that if the long, ring, and little fingers 
are favorably ankylosed, then a 20 percent rating is 
warranted regardless of whether the minor or major hand is 
affected.  

In the July 2008 VA exam, the examining physician found the 
following:

With respect to the fifth finger, it was in a 50 degree 
flexion contracture at the metacarpophalangeal (MP) joint; an 
80 degree flexion contracture at the proximal interphalangeal 
(PIP) joint; and a 30 degree flexion contracture at the 
distal interphalangeal (DIP) joint.  Further flexion of the 
MP joint held in 50 degrees was to 90 degrees.  However, 
there was no further active flexion from the 80 degrees of 
the PIP joint and the 30-degree flexion contracture of the 
DIP joint.  

As for the fourth finger, it was held in a 30 degree flexion 
contracture at the MP joint, whereas the PIP and DIP joints 
were fully extended.  The MP joint could be actively flexed 
from the 30-degree position to 70 degrees.  The PIP joint 
could be flexed to 25 degrees, but the DIP joint had no 
active flexion whatsoever. 

As far as the third finger, it was held in 20 degrees flexion 
at the MP joint and 20 degrees at the PIP joint.  There was 
full extension at the DIP joint.  Further flexion of the MP 
joint from 20 degrees was to 50 degrees.  The PIP joint could 
be actively flexed from 20 to 60 degrees, and the distal 
interphalangeal joint from 0 to 25 degrees.

Based on this exam, the RO found the Veteran to have 
favorable ankylosis; it thus rated the Veteran under DC 5222.  
The examiner himself did not state, however, whether the 
ankylosis was favorable or unfavorable.  Ultimately, such a 
determination is academic.  The right hand is the Veteran's 
minor hand, as the Veteran informed the examiner that he is 
left handed.  Ankylosis of the long, ring and little fingers 
of the minor hand is rated at 20 percent regardless of 
whether the ankylosis is favorable or unfavorable.  If the 
ankylosis were favorable, the Veteran would only be entitled 
to an increased initial rating if his thumb or index finger 
were also affected.  If the ankylosis were unfavorable, the 
Veteran would be entitled to an increased initial rating only 
if his dominant hand was affected.  

The Veteran's disability is also not so severe as to warrant 
an extra-schedular rating.  An extra-schedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2008).  In this case, the Veteran stated that he has 
difficulty shaking others' hands, and that he has difficulty 
in holding utensils, making eating challenging.  While the 
Board notes that these interruptions in daily life are more 
than mere annoyances, they do not rise to a level warranting 
an extra-schedular evaluation.  The Veteran has not alleged 
that his disability has interfered with his employment, nor 
are there records of any further hospitalization following 
his surgery.  

In summary, the Board finds that the Veteran suffers from 
residual contraction of his middle, ring and little fingers 
post Dupuytren's contracture surgery on his right hand.  The 
Veteran suffers from ankylosis of his middle, ring, and 
little fingers on his minor hand.  The Board thus concludes 
that the criteria for a thirty percent rating for favorable 
ankylosis of the right hand have not been met.  38 U.S.C.A. 
§§ 1151, 1155; 38 C.F.R. §§ 3.321, 4.71a, DC 5299-5218, 5299-
5222.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the Veteran's claim was for compensation under 
38 U.S.C.A. § 1151.  That claim was granted and thus 
substantiated.  Accordingly, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the records from the Veteran's 
Dupuytren's contracture surgery as well as VA treatment 
records following his surgery.  The Veteran was afforded a VA 
compensation and pension examination.  While the RO was not 
able to obtain the Veteran's service treatment records, such 
records are immaterial in a case under 38 U.S.C.A. § 1151.  
The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  





	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating higher than 20 percent for status post 
excision of Dupuytren's contracture of the right hand is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


